
	

113 S2599 PCS: Stop Exploitation Through Trafficking Act of 2014
U.S. Senate
2014-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 464113th CONGRESS
		2d Session
		S. 2599
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2014
			Ms. Klobuchar (for herself, Mr. Cornyn, Ms. Heitkamp, Mr. Kirk, Mr. Booker, Mr. McCain, Mrs. Gillibrand, Mr. Hoeven, Ms. Stabenow, Mr. Coats, Ms. Hirono, Ms. Ayotte, Ms. Mikulski, Mr. Wicker, Mr. Blumenthal, Ms. Baldwin, and Mr. Franken) introduced the following bill; which was read the first time
		
		July 15, 2014Read the second time and placed on the calendarA BILL
		To stop exploitation through trafficking.
	
	
		1.Short titleThis Act may be cited as the Stop Exploitation Through Trafficking Act of 2014.
		2.Safe Harbor IncentivesPart Q of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd et
			 seq.) is amended—
			(1)in section 1701(c), by striking where feasible and all that follows, and inserting the following:
				where feasible, to an application—(1)for hiring and rehiring additional career law enforcement officers that involves a non-Federal
			 contribution exceeding the 25 percent minimum under subsection (g); or
					(2)from an applicant in a State that has in effect a law that—
						(A)treats a minor who has engaged in, or has attempted to engage in, a commercial sex act as a victim
			 of a severe form of trafficking in persons;
						(B)discourages or prohibits the charging or prosecution of an individual described in subparagraph (A)
			 for a
			 prostitution or sex trafficking offense, based on the conduct described in
			 subparagraph (A); and
						(C)encourages the diversion of an individual described in subparagraph (A) to appropriate service
			 providers, including child welfare services, victim treatment programs,
			 child advocacy centers, rape crisis centers, or other social services.; and 
			(2)in section 1709, by inserting at the end the following:
				
					(5)commercial sex act has the meaning given the term in section 103 of the Victims of Trafficking and Violence
			 Protection Act of 2000 (22 U.S.C. 7102).
					(6)minor means an individual who has not attained the age of 18 years.
					(7)severe form of trafficking in persons has the meaning given the term in section 103 of the Victims of Trafficking and Violence
			 Protection Act of 2000 (22 U.S.C. 7102)..
			3.Report on restitution paid in connection with certain trafficking offensesSection 105(d)(7)(Q) of the Victims of Trafficking and Violence Protection Act of 2000 (22 U.S.C.
			 7103(d)(7)(Q)) is amended—
			(1)by inserting after 1590, the following: 1591,;
			(2)by striking and 1594 and inserting 1594, 2251, 2251A, 2421, 2422, and 2423;
			(3)in clause (iv), by striking and at the end;
			(4)in clause (v), by striking and at the end; and
			(5)by inserting after clause (v) the following:
				
					(vi)the number of individuals required by a court order to pay restitution in connection with a
			 violation of each offense under title 18, United States Code, the amount
			 of restitution required to be paid under each such order, and the amount
			 of restitution actually paid pursuant to each such order; and
					(vii)the age, gender, race, country of origin, country of citizenship, and description of the role in
			 the offense of individuals convicted under each offense; and.
			4.National human trafficking hotlineSection 107(b)(2) of the Victims of Trafficking and Violence Protection Act of 2000 (22 U.S.C.
			 7105(b)(2)) is amended—
			(1)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively; and
			(2)by inserting after subparagraph (A) the following:
				
					(B)National human trafficking hotlineBeginning in fiscal year 2017 and each fiscal year thereafter, of amounts made available for grants
			 under this paragraph, the Secretary of Health and Human Services shall
			 make grants for a national communication system to assist victims of
			 severe forms of trafficking in persons in communicating with service
			 providers. The Secretary shall give priority to grant applicants that have
			 experience in providing telephone services to victims of severe forms of
			 trafficking in persons..
			5.Job corps eligibilitySection 144(3) of the Workforce Investment Act of 1998 (29 U.S.C. 2884(3)) is amended by adding at
			 the end the following:
			
				(F)A victim of a severe form of trafficking in persons (as defined in section 103 of the Victims of
			 Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7102)).
			 Notwithstanding paragraph (2), an individual described in this
			 subparagraph shall not be required to demonstrate eligibility under such
			 paragraph..
		6.Clarification of authority of the United States Marshals ServiceSection 566(e)(1) of title 28, United States Code, is amended—
			(1)in subparagraph (B), by striking and at the end;
			(2)in subparagraph (C), by striking the period at the end and inserting ; and; and
			(3)by inserting after subparagraph (C), the following:
				
					(D)assist State, local, and other Federal law enforcement agencies, upon the request of such an
			 agency, in locating and recovering missing children..
			
			7.
			Establishing a national strategy to combat human trafficking
			
				(a)
				In general
				The Attorney General shall implement and maintain a National Strategy for Combating Human
			 Trafficking (referred to in this section as the National Strategy) in accordance with this section.
			
				(b)
				Required contents of national strategy
				The National Strategy shall include the following:
				
					(1)
					Integrated Federal, State, local, and tribal efforts to investigate and prosecute human trafficking
			 cases, including—
					
						(A)
						the development by each United States attorney, in consultation  with State, local, and tribal
			 government agencies, of a district-specific strategic plan to coordinate
			 the identification of victims and the investigation and prosecution of
			 human trafficking crimes;
					
						(B)
						the appointment of not fewer than 1 assistant United States attorney in each district dedicated to
			 the prosecution of human trafficking cases or responsible for implementing
			 the National Strategy;
					
						(C)
						the participation in any Federal, State, local, or tribal human trafficking task force operating in
			 the district of the United States attorney; and
					
						(D)
						any other efforts intended to enhance the level of coordination and cooperation, as determined by
			 the Attorney General.
					
					(2)
					Case coordination within the Department of Justice, including specific integration, coordination,
			 and collaboration, as appropriate, on human trafficking investigations
			 between and among the United States attorneys, the Human Trafficking
			 Prosecution Unit, the Child Exploitation and Obscenity Section, and the
			 Federal Bureau of Investigation.
				
					(3)
					Annual budget priorities and Federal efforts dedicated to preventing and combating human
			 trafficking, including resources dedicated to the Human Trafficking
			 Prosecution Unit, the Child Exploitation and Obscenity Section, the
			 Federal Bureau of Investigation, and all other entities that receive
			 Federal support that have a goal or mission to combat the exploitation of
			 adults and children.
				
					(4)
					An ongoing assessment of the future trends, challenges, and opportunities, including new
			 investigative strategies, techniques, and technologies, that will enhance
			 Federal, State, local, and tribal efforts to combat human trafficking.
				
					(5)
					Encouragement of cooperation, coordination, and mutual support between private sector and other
			 entities and organizations and Federal agencies to combat human
			 trafficking, including the involvement of State, local, and tribal
			 government agencies to the extent Federal programs are involved.
				
	July 15, 2014Read the second time and placed on the calendar